DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 9/28/2022 have been received and reviewed. The status of the claims is as follows:	
	Claims 1, 3-5, 8-9, 11-12, 14-15, 17, 18, 20-22 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1, 3-9, 11-15, 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-9, 11-15, 17-23 are directed to estimating the delivery date of an order, which is considered a mental process. Mental processes -- concepts performed in the human mind (including an observation, evaluation, judgment, opinion) – are a subject matter grouping of abstract ideas which the Courts have considered. The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1, 3-8 recite a method and at least one step.  Claims 9, 11-14, 21 recite a non-transitory computer readable medium. Claims 15,17-20, 22-23 recite an apparatus comprising a memory and at least one processing device.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, manufacture apparatus).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process in which the delivery date of an order is estimated using various data elements, in the following limitations:
obtaining at least one data record associated with a request for at least one product; 
assigning the at least one data record to a given one of a plurality of existing clusters of historical requests for one or more products using hierarchical clustering such that the at least one data record associated with the request for the at least one product is grouped with one or more data records associated with the historical requests in the given cluster, 10wherein the assignment is based at least in part on a distance metric between the at least one data record and a plurality of feature values of each of the plurality of clusters and wherein at least some of the data records associated with the historical requests in the given cluster comprise transformed data obtained by applying a data preprocessor to data of the request for the at least one product; 
processing the at least one data record, following the assignment, to calculate a similarity-based feature for the at least one data record, wherein the similarity-based feature for the at least 15one data record is calculated using an aggregation of a weighted delivery lead time value of the historical requests in the given cluster where the at least one data record was assigned, wherein a weight used to determine the weighted delivery lead time value for the request for the at least one product assigned to the given cluster is based at least in part on a similarity metric between the at least one data record associated with the request for the at least one product, and the 20historical requests in the given cluster 
applying the calculated similarity-based feature for the at least one data record to automatically generate an estimated delivery time for the order request for the at least one product, using (i) at least some of the transformed data in the at least some data records associated with at least some of the historical requests for the one or more products, (ii) the similarity-based feature for the at least some historical requests calculated using at least some of the transformed data in the at least some data records associated with the at least some historical requests and (iii) a delivery lead time label for the at least some historical requests; and 
automatically initiating a processing of the request for the at least one product based at least in part on the estimated delivery time 

The above-recited limitations a series of steps that are practically performable in the human mind in order to calculate values based on obtained data and apply those values to estimate a delivery date for an order.  This arrangement amounts to a mental process.  Such concepts have been considered ineligible by the Courts (See MPEP 2106.04(a)).
Claim 1 does recite additional limitations:  
to a machine learning engine that
wherein the machine learning engine was previously trained
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

These additional elements merely amount to the general application of the abstract idea to a technological environment (“to a machine learning engine”, “wherein the machine learning engine is trained”, “performed by at least one processing device comprising a processor coupled to a memory.”).  The specification makes clear the general-purpose nature of the technological environment. Pages 9-10, and 12-13 indicate that the technology implemented to perform the claimed computations are known, existing infrastructures. That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply apply the claimed steps to a generic computing environment and do not add any activities beyond those well-understood, routine, conventional activities previously known to the industry, to the judicial exception.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 9 and 15 are parallel in scope to claim 1 and ineligible for similar reasons.  Dependent claims 3-8, 11-14 and 17-23 merely embellish the abstract idea and do not confer eligibility on the claimed invention.



Allowable Subject Matter
	The Examiner notes that the claims are found to be novel and non-obvious over the prior art.  However, they are still subject to the 35 USC 101 rejection set forth above.
Response to Arguments
	Applicant’s arguments with respect to the 35 USC 101 rejection of the claims have been fully considered, but they are not persuasive. Applicant initially asserts that the claims recite a practical application under Prong Two of Step 2A. Specifically, applicant asserts that the claimed invention improves “the functionality of, for example, predicting delivery times with respect to data records associated with requests for at least one product.”  While the Examiner does not dispute that the claims may recite an invention that provides such an improvement, the claimed invention merely leverages technology (i.e., a generically disclosed computer system) to process data in order to provide the commercial improvement to “predicting delivery times.” The Examiner is unaware of any judicial precedent for a commercial improvement rendering otherwise ineligible claims eligible.
	Applicant further asserts that the inclusion of the clustering functionality in the independent claims “improves the processing efficiency by limiting the processing of the data record relative to other data records in the cluster… Thus, the claimed method is more efficient than methods that do not employ the clustering approach.”  The Examiner asserts that a “cluster” has no inherent technical meaning in data processing, and in the context of the claims in light of the disclosure, merely represents an abstract grouping of data without and specific meaningful storage structure. The claimed applying a distance metric to data records relative to clusters does not apply any storage rearrangement or alteration on any specific manner of storage technology, but instead represents a similarity comparison. While such a clustering approach may improve an algorithm for estimating a delivery date, an improvement to an algorithm does not alter or change the functionality of any particular technology, particularly when the claims and disclosure are absent the recitation of any particular technology that is meaningful to the claims.
	Similarly, the training of the recited algorithm noted by applicant merely represents an improvement to the algorithm’s efficiency, and not the efficiency of any technological element or process.  Accordingly, the Examiner asserts that such an improvement does not amount to an improvement to technology or a technical field, and the claims do not recite a practical application.
	
Applicant further asserts that dependent claim 8 recites an eligible invention because claim 8 recites a “multi-level data transformation”.  However, the Examiner asserts that the recited data is disconnected from any particular storage structure or executable format, and that transforming the data in the context of the claims amount to transforming of the information represented in the data, rather than any transformation of data format or structure.  Accordingly, the multi-level transformation results in a transformed interpretation of the data, and not a transformed state of the data.

For the above reasons, Applicant’s arguments are found unpersuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625